Citation Nr: 1217027	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  10-23 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE


Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michelle M. Celli, General Attorney


INTRODUCTION

The Veteran served on active duty from July 1964 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and awarded a 10 percent disability rating for PTSD, effective July 25, 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher initial disability evaluation for his service-connected PTSD.  On appeal, the Veteran and his representative argue that the RO failed to give due consideration to a July 2008 private medical examination which found that the symptomatology attributable to the Veteran's PTSD was more severe than a VA examiner found on examination in January 2009.

A review of the record reflects that on examination in July 2008, a private medical examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 39, based upon the Veteran's difficulties in multiple areas, including social functioning, employment functioning, family relationships, judgment-related issues, thinking difficulties, and mood.  Conversely, a January 2009 VA examiner assigned a GAF score of 70, based upon what the examiner felt was minimal symptomatology.  The VA examiner explained that the diagnosis of mild PTSD was based upon the RO's verification of the Veteran's stressors; since the examiner questioned the Veteran's credibility, he emphasized that he was giving a very large benefit of the doubt to the Veteran with respect to the symptom pattern he was presenting.  

Given the discrepancy in the findings on each examination, the Board concludes that the medical evidence of record is insufficient to evaluate the severity of the Veteran's PTSD.  As such, a remand for an additional examination is necessary. 

In addition, as it appears that the Veteran may have received treatment for PTSD since the January 2009 VA examination, records dated since January 2009 should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the claim must also be remanded in order to obtain records from the Social Security Administration.  VA treatment records, including an October 2009 Compensation and Pension Exam, indicate that the Veteran began receiving Security Security Disability benefits in January 2009 because of advanced chronic obstructive pulmonary disease and his other medical problems.  Because these records do not conclusively show that the Veteran's benefits were not awarded, at least in part, as a result of his PTSD, the Board finds that they may be relevant to the Veteran's claim.  Therefore, the decision, and the records upon which the decision granting benefits was based, should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).      

Accordingly, the case is REMANDED for the following actions:

1. Contact the Social Security Administration and request a copy of the decision granting the Veteran disability benefits as well as the medical records upon which the decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.

2. Obtain copies of all VA treatment records for PTSD dated from January 2009 to the present.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.

3. Thereafter, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

All signs and symptoms of the service-connected psychiatric disorder should be reported in detail.  Any other tests and studies deemed helpful by the examiner should be conducted.  Although the Veteran has retired, the examiner should comment on the Veteran's work history as a commercial driver and the impact PTSD had on his history of employment.  Additionally, despite that the Veteran is retired, the examiner should comment on the Veteran's current capacity for employment.  The examiner should also describe the impact of the Veteran's psychiatric disorder on his social functioning.  The rationale for all opinions should be explained.

4. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


